Exhibit 10.4

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SPREAD ACCOUNT AGREEMENT

 

among

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-A-X,

as Issuer,

 

XL CAPITAL ASSURANCE INC.,

as Insurer,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee, as Trust Collateral Agent and as Collateral Agent

 

Dated as of January 27, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

       ARTICLE I             DEFINITIONS      Section 1.01.      Definitions   
1 Section 1.02.      Other Definitional Provisions.    9        ARTICLE II     
       THE SPREAD ACCOUNT AGREEMENT COLLATERAL      Section 2.01.      Grant of
Security Interest by the Issuer    9 Section 2.02.      Priority    10 Section
2.03.      Issuer Remains Liable    10 Section 2.04.      Delivery and
Maintenance of Spread Account Agreement Collateral.    10 Section 2.05.     
Termination and Release of Rights.    12 Section 2.06.      Non-Recourse
Obligations of Issuer    13        ARTICLE III             SPREAD ACCOUNT     
Section 3.01.      Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account.    13 Section 3.02.      Investments.   
14 Section 3.03.      Payments; Priority of Payments.    15 Section 3.04.     
General Provisions Regarding Spread Account.    18 Section 3.05.      Reports by
the Collateral Agent    19 Section 3.06.      Cash Collateralized Receivables.
   19 Section 3.07.      Cross-collateralization Provisions.    20       
ARTICLE IV             THE COLLATERAL AGENT      Section 4.01.      Appointment
and Powers    21 Section 4.02.      Performance of Duties    21 Section 4.03.
     Limitation on Liability    21 Section 4.04.      Reliance upon Documents   
22 Section 4.05.      Successor Collateral Agent.    22 Section 4.06.     
Indemnification    24

 

i



--------------------------------------------------------------------------------

Section 4.07.

     Compensation and Reimbursement    25 Section 4.08.      Representations and
Warranties of the Collateral Agent    25 Section 4.09.      Waiver of Setoffs   
25 Section 4.10.      Control by the Controlling Party    26        ARTICLE V   
         COVENANTS OF THE ISSUER      Section 5.01.      Preservation of Spread
Account Agreement Collateral    26 Section 5.02.      Notices    26 Section
5.03.      Waiver of Stay or Extension Laws; Marshalling of Assets    26 Section
5.04.      Noninterference, etc    27 Section 5.05.      Issuer Changes.    27  
     ARTICLE VI             CONTROLLING PARTY; INTERCREDITOR PROVISIONS     
Section 6.01.      Appointment of Controlling Party    28 Section 6.02.     
Controlling Party’s Authority.    28 Section 6.03.      Rights of Issuer Secured
Parties    29 Section 6.04.      Degree of Care.    29        ARTICLE VII       
     REMEDIES UPON DEFAULT      Section 7.01.      Remedies upon a Default    30
Section 7.02.      Waiver of Default    30 Section 7.03.      Restoration of
Rights and Remedies    30 Section 7.04.      No Remedy Exclusive    30       
ARTICLE VIII             MISCELLANEOUS      Section 8.01.      Further
Assurances    31 Section 8.02.      Waiver    31 Section 8.03.      Amendments;
Waivers    31 Section 8.04.      Severability    31 Section 8.05.     
Nonpetition Covenant    32 Section 8.06.      Notices    32 Section 8.07.     
Term of this Agreement    34 Section 8.08.      Assignments; Third-Party Rights;
Reinsurance.    34 Section 8.09.      Consent of Controlling Party    35 Section
8.10.      Consents to Jurisdiction    35 Section 8.11.      Determination of
Adverse Effect    36

 

ii



--------------------------------------------------------------------------------

Section 8.12.      Headings    36 Section 8.13.      TRIAL BY JURY WAIVED    36
Section 8.14.      GOVERNING LAW    36 Section 8.15.      Counterparts    36
Section 8.16.      Limitation of Liability.    36

 

iii



--------------------------------------------------------------------------------

SPREAD ACCOUNT AGREEMENT

 

This SPREAD ACCOUNT AGREEMENT, dated as of January 27, 2005 (this “Agreement”),
is among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-A-X, as issuer (the
“Issuer”), XL CAPITAL ASSURANCE INC., as insurer (the “Insurer”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION as trustee (in such capacity, the “Trustee” ),
as trust collateral agent (in such capacity the “Trust Collateral Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”).

 

RECITALS

 

WHEREAS, the Issuer was formed pursuant to the trust agreement dated as of
January 6, 2005 as amended and restated as of January 27, 2005 (as amended from
time to time, the “Trust Agreement”), between AFS SenSub Corp., as seller, (the
”Seller”) and Wilmington Trust Company, as owner trustee (the “Owner Trustee”).

 

WHEREAS, pursuant to a sale and servicing agreement, dated as of January 27,
2005 (the “Sale and Servicing Agreement”) among the Issuer, the Seller, the
Servicer, the Trust Collateral Agent and the Backup Servicer, the Seller sold to
the Issuer all of its right, title and interest in and to the Receivables and
Other Conveyed Property.

 

WHEREAS, pursuant to the indenture, dated as of January 27, 2005 (the
”Indenture”), among the Issuer, the Trustee and the Trust Collateral Agent, the
Issuer pledged all of its right, title and interest in and to the Collateral to
the Trust Collateral Agent on behalf of the Issuer Secured Parties.

 

WHEREAS, the Issuer requested that the Insurer issue the Note Policy to the
Trustee to guarantee payment of the Insured Payments on each Distribution Date,
in respect of the Notes.

 

WHEREAS, in consideration of the issuance of the Note Policy, the Issuer and the
Servicer have agreed that the Insurer shall have certain rights as Controlling
Party to the extent set forth in the Basic Documents, with respect to the
Collateral.

 

In consideration of the premises, and for other good and valuable consideration,
the adequacy, receipt and sufficiency of which are hereby acknowledged the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. Definitions. Unless otherwise defined in this Agreement, the
following terms shall have the following meanings:

 

“Accelerated Payment Amount Shortfall” has the meaning set forth in Section 1.1
of the Sale and Servicing Agreement.



--------------------------------------------------------------------------------

“AmeriCredit” means AmeriCredit Financial Services, Inc.

 

“Cash Collateral Deposit” has the meaning set forth in Section 3.06(a).

 

“Cash Collateralized Receivable” means a Delinquent Receivable for which a
deposit has been made to the Spread Account by the Servicer pursuant to Section
3.06(a).

 

“Collateral Agent” means, initially Wells Fargo Bank, National Association, in
its capacity as collateral agent on behalf of the Issuer Secured Parties,
including its successors in interest, until a successor Person shall have become
the Collateral Agent pursuant to Section 4.05 and thereafter “Collateral Agent”
shall mean such successor Person.

 

“Collateral Agent Fee” means as designated in the fee letter between Collateral
Agent and AmeriCredit.

 

“Controlling Party” means the Person designated as the Controlling Party at such
time pursuant to Section 6.01.

 

“Cumulative Net Loss” means the positive difference between (i) the sum of (A)
the aggregate Principal Balance of all Liquidated Receivables plus (B) aggregate
Cram Down Losses minus (ii) Liquidation Proceeds received with respect to the
Receivables described in clause (i).

 

“Cumulative Net Loss Ratio” means the ratio, expressed as a percentage, computed
by dividing: (a) the sum (without duplication) of (i) Cumulative Net Losses and
(ii) the product of (x) 0.50 and (y) the aggregate Principal Balance of all
Receivables which are more than ninety (90) days past due as of the end of the
related Collection Period; by (b) the Initial Pool Balance.

 

“Default” means, (i) if the Insurer is then the Controlling Party, any Insurance
Agreement Event of Default and (ii) if the Trustee is then the Controlling
Party, any Event of Default under Section 5.1 of the Indenture.

 

“Defaulted Receivable” means a Receivable (i) with respect to which (A) 10% or
more of a Scheduled Receivables Payment is more than ninety (90) days past due,
(B) the Servicer has repossessed the related Financed Vehicle (and any
applicable redemption period has expired), or (C) such Receivable is in default
and the Servicer has charged-off such Receivable in accordance with the credit
and collection policy attached as Schedule C to the Sale and Servicing Agreement
or otherwise has determined in good faith that payment thereunder are not likely
to be resumed, or (ii) which is a Sold Receivable.

 

“Delinquency Ratio” means, the ratio (expressed as a percentage) computed by
dividing: (a) the aggregate Principal Balance of all Receivables which were
Delinquent Receivables as of the close of business on the last day of the
related Collection Period minus the aggregate Principal Balance of all Cash
Collateralized Receivables by (b) the sum of the aggregate Principal Balance of
all Receivables as of the close of business on the first day of the related
Collection Period.

 

2



--------------------------------------------------------------------------------

“Delinquent Receivable” means a Receivable with respect to which 10% or more of
a Scheduled Receivables Payment is more than sixty (60) days past due (excluding
(i) Receivables which the Servicer has repossessed the related Financed Vehicle
and (ii) Receivables which have become Liquidated Receivables).

 

“Final Termination Date” means the date that is the later of (i) the Insurer
Termination Date and (ii) the Trustee Termination Date.

 

“Gross Default Ratio” means, the ratio expressed as a percentage, the numerator
of which is the aggregate Principal Balance of all Defaulted Receivables since
the Closing Date and the denominator of which is the Initial Pool Balance.

 

“Initial Pool Balance” means the Pool Balance as of the Cutoff Date.

 

“Insured Payments” has the meaning set forth in the Note Policy.

 

“Insurer Termination Date” means the date which is the latest of (i) the date of
the expiration of the Note Policy and the cancellation and return thereof to the
Insurer, (ii) the date on which the Insurer shall have received payment and
performance in full of all Insurer Issuer Secured Obligations and (iii) the
latest date on which any payment referred to above could be avoided as a
preference or otherwise under the United States Bankruptcy Code or any other
similar federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, as specified in an Opinion of Counsel delivered
to the Collateral Agent, the Insurer and the Trustee.

 

“Issuer” means AmeriCredit Automobile Receivables Trust 2005-A-X.

 

“Issuer Secured Obligations” means the Issuer Secured Obligations under the
Indenture and the “Issuer Insured Obligations” under any Related Series Spread
Account Agreement.

 

“Issuer Secured Parties” means the Issuer Secured Parties under the Indenture
and the “Issuer Secured Parties” under any Related Series Spread Account
Agreement.

 

3



--------------------------------------------------------------------------------

“Level 1 Cumulative Net Loss Test” means, for any Distribution Date specified
below, the Cumulative Net Loss Ratio for the related Collection Period is
greater than the percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

March 2005 through May 2005

   2.13 %

June 2005 through August 2005

   3.44 %

September 2005 through November 2005

   4.80 %

December 2005 through February 2006

   6.17 %

March 2006 through May 2006

   8.00 %

June 2006 through August 2006

   9.25 %

September 2006 through November 2006

   11.00 %

December 2006 through February 2007

   12.00 %

March 2007 through May 2007

   12.75 %

June 2007 through August 2007

   13.75 %

September 2007 through November 2007

   14.75 %

December 2007 through February 2008

   15.25 %

March 2008 and thereafter

   15.75 %

 

“Level 1 Delinquency Test” means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth opposite such
Distribution Date plus 0.25% for each November through April Distribution Dates:

 

Distribution Date occurring in:

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

March 2005 through August 2005

   4.00 %

September 2005 through February 2006

   4.50 %

March, 2006 through February 2007

   5.50 %

March 2007 through August 2007

   6.00 %

September 2007 through February 2008

   6.50 %

March 2008 through November 2008

   7.00 %

December 2008 and thereafter

   7.50 %

 

4



--------------------------------------------------------------------------------

“Level 1 Gross Default Test” means, for any Distribution Date specified below,
the Gross Default Ratio for the related Collection Period is greater than the
percentage set forth opposite such Distribution Date:

 

Distribution Date occurring in:

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

March 2005 through May 2005

   3.53 %

June 2005 through August 2005

   5.82 %

September 2005 through November 2005

   8.24 %

December 2005 through February 2006

   10.00 %

March 2006 through May 2006

   12.00 %

June 2006 through August 2006

   14.50 %

September 2006 through November 2006

   17.00 %

December 2006 through February 2007

   18.50 %

March 2007 through May 2007

   20.50 %

June 2007 through August 2007

   22.00 %

September 2007 through November 2007

   23.75 %

December 2007 through February 2008

   25.00 %

March 2008 through May 2008

   26.25 %

June 2008 through August 2008

   27.00 %

September 2008 and thereafter

   27.75 %

 

“Level 1 Trigger Event” means any violation of the Level 1 Cumulative Net Loss
Test, the Level 1 Delinquency Test (unless amounts are deposited to the Spread
Account with respect to the Cash Collateral Deposit pursuant to Section 3.06) or
the Level 1 Gross Default Test.

 

“Level 2 Cumulative Net Loss Test” means, for any Distribution Date specified
below, the Cumulative Net Loss Ratio for the related Collection Period is
greater than the percentage set forth in the section of the AmeriCredit 2005-A-X
Letter Agreement entitled “Level 2 Trigger Event: Level 2 Cumulative Net Loss
Test.”

 

“Level 2 Delinquency Test” means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth in the section of
the AmeriCredit 2005-A-X Letter Agreement entitled “Level 2 Trigger Event: Level
2 Delinquency Test.”

 

“Level 2 Gross Default Test” means, for any Distribution Date specified below,
the Gross Default Ratio for the related Collection Period is greater than the
percentage set forth in the section of the AmeriCredit 2005-A-X Letter Agreement
entitled “Level 2 Trigger Event: Level 2 Gross Default Test.”

 

“Level 2 Trigger Event” means the occurrence of any of the following (A) a
Servicer Termination Event, (B) violation of the Level 2 Cumulative Net Loss
Test, (C) violation of the Level 2 Delinquency Test (D) violation of the Level 2
Gross Default Test or (E) an Insurance Agreement Event of Default.

 

“Liquidation Proceeds” has the meaning set forth in Section 1.1 of the Sale and
Servicing Agreement.

 

5



--------------------------------------------------------------------------------

“Non Controlling Party” means, at any time, the Issuer Secured Party that is not
the Controlling Party at such time.

 

“Outstanding Pool Balance” means the sum of the Pool Balance as of the end of
the related Collection Period.

 

“Overcollateralization Amount” means 15%; provided, however, if each of the
“Step-Down Conditions” set forth in the AmeriCredit 2005-A-X Letter Agreement
are satisfied on a Distribution Date set forth in the following table, the
Overcollateralization Amount shall be reduced to the amount set forth with
respect to such Distribution Date in the following table; provided, further,
however, if any of such “Step-Down Conditions” are not satisfied on any
Distribution Date in the following table, the Overcollateralization Amount for
such Distribution Date and each following Distribution Date shall equal the
Overcollateralization Amount immediately prior to the date that any such
“Step-Down Condition” is not satisfied:

 

Distribution Date occurring in:

--------------------------------------------------------------------------------

   Overcollateralization Amount


--------------------------------------------------------------------------------

 

September 2006

   14 %

March 2007

   13 %

September 2007

   12 %

 

“Premium Letter” has the meaning set forth in the Insurance Agreement.

 

“Related Series” means each securitization transaction (a) relating to assets
sold by AmeriCredit to the Seller or another seller, (b) pursuant to which notes
or certificates were issued by an issuer and certain distributions on such notes
or certificates were insured by the Insurer and (c) of which the Collateral
Agent has received notice in substantially the form attached hereto as Exhibit
A.

 

“Related Series Accelerated Payment Amount Shortfall” means, with respect to
each Related Series, after the twelfth distribution date for such Related Series
on any distribution date on which a Related Series Collateral Support Shortfall
is greater than zero the shortfall in the amount available in the Related Series
Spread Account to pay the “Accelerated Payment Amount Shortfall” as defined in
the Related Series Spread Account Agreement.

 

“Related Series Collateral Agent” means, with respect to each Related Series,
the “Collateral Agent” as defined in the Related Series Spread Account
Agreement.

 

“Related Series Collateral Support Shortfall” means on any distribution date
with respect to a Related Series, the excess, if any, of (A) the sum of (1) the
Requisite Amount (as defined in the Related Series Spread Account Agreement) on
such

 

6



--------------------------------------------------------------------------------

Distribution Date and (2) the product of (x) the Overcollateralization Amount
(as defined in the Related Series Spread Account Agreement) on such distribution
date and (y) the Related Series Pool Balance on such distribution date over (B)
the sum of (1) the amount in the Related Series Spread Account on such
distribution date, if any, (2) the excess, if any, of the Related Series Pool
Balance over the Related Series Note Balance on such distribution date and (3)
the Related Series Risk in Force Amount, if applicable. For purposes of the
immediately preceding sentence, (a) the amount in the Related Series Spread
Account and the Related Series Note Balance on a distribution date will be
calculated after giving effect to all deposits to, and withdrawals from, the
Related Series Spread Account and payments of principal on the notes issued with
respect to such Related Series, respectively, on such distribution date and any
adjustments to the Related Series Risk in Force Amount on such distribution
date.

 

“Related Series Insurance Agreement” means, with respect to each Related Series,
the “Insurance Agreement” as defined in the Related Series Spread Account
Agreement.

 

“Related Series Insurer Payment Amounts” means, with respect to each Related
Series, any amounts due and payable to the Insurer under the Related Series
Insurance Agreement.

 

“Related Series Note Balance” means, with respect to each Related Series, the
Outstanding Amount (as defined in the Indenture) of the Notes issued in
connection with such Related Series.

 

“Related Series Pool Balance” means, with respect to each Related Series, the
“Pool Balance” as defined in the Related Series SSA.

 

“Related Series Requisite Amount Shortfall” means, with respect to each Related
Series, after the twelfth distribution date for such Related Series on any
distribution date on which a Related Series Collateral Support Shortfall is
greater than zero, the excess, if any, of (a) the “ Requisite Amount” as defined
in the Related Series Spread Account Agreement (without giving effect to any
increase in such amount due to any “ Level 1 Trigger Event” or “ Level 2 Trigger
Event” as such terms are defined in the Related Series Spread Account Agreement)
over (b) the amount on deposit in the Related Series Spread Account (after
giving effect to any withdrawals therefrom or deposits therein, except for (i)
deposits therein from the Spread Account or any other Related Series Spread
Account or (ii) any other amounts deposited therein that, under the terms of the
Related Series Spread Account Agreement, are excluded for purposes of
determining whether the amount therein equals the “ Requisite Amount” as defined
in Related Series Spread Account Agreement).

 

“Related Series Risk in Force Amount” means, with respect to each Related
Series, the “Risk in Force Amount”, if applicable, as defined in the Related
Series Spread Account Agreement.

 

7



--------------------------------------------------------------------------------

“Related Series SSA” means, with respect to each Related Series, the “Sale and
Servicing Agreement” as defined in the Related Series Spread Account Agreement.

 

“Related Series Spread Account” means, with respect to each Related Series, the
“Spread Account” as defined in the Related Series Spread Account Agreement.

 

“Related Series Spread Account Agreement” means, with respect to each Related
Series, the spread account agreement among the Insurer, the collateral agent for
such Related Series and any other parties that may be a party thereto, together
with any amendments or supplements thereto.

 

“Related Series Spread Account Claim Amount” means, with respect to each Related
Series, the shortfall in the amount available in the Related Series Spread
Account to pay the “Spread Account Claim Amount” as defined in the Related
Series Spread Account Agreement.

 

“Requisite Amount” will equal the Spread Account Initial Deposit on the Closing
Date, and thereafter, on each Distribution Date, the Requisite Amount shall be
equal to 2.0% of the Initial Pool Balance, provided, however, that (i) on each
Distribution Date upon which a Level 1 Trigger Event has occurred and is
continuing, and upon each Distribution Date thereafter (unless such Level 1
Trigger Event has been cured for three consecutive months) the Requisite Amount
shall be equal to the greater of (x) 5.0% of the Outstanding Pool Balance or (y)
4.0% of the Initial Pool Balance; and (ii) on each Distribution Date upon which
a Level 2 Trigger Event has occurred and upon each Distribution Date thereafter,
the Requisite Amount shall be equal to 100% of the outstanding principal balance
of the Notes.

 

“Risk in Force Amount” has the meaning set forth in the Premium Letter.

 

“Security Interests” means the security interests and Liens in the Spread
Account Agreement Collateral granted pursuant to Section 2.01.

 

“Seller” means AFS SenSub Corp.

 

“Spread Account” means the account designated as such, established and
maintained pursuant to Article Three.

 

“Spread Account Agreement Collateral” has the meaning set forth in Section 2.01.

 

“Spread Account Claim Amount” has the meaning set forth in Section 1.1 of the
Sale and Servicing Agreement.

 

“Step-Down Conditions” has the meaning set forth in the AmeriCredit 2005-A-X
Letter Agreement.

 

8



--------------------------------------------------------------------------------

“Trigger Event” means a Level 1 Trigger Event or a Level 2 Trigger Event.

 

“Trustee Termination Date” means the date which is the latest of the date on
which (i) the Trustee shall have received, as Trustee for the holders of the
Notes, payment and performance in full of all Trustee Issuer Secured Obligations
and (ii) all payments in respect of the Notes shall have been made and the
Indenture shall have been satisfied and discharged pursuant to the terms of
Article IV of the Indenture.

 

“Uniform Commercial Code” or “ UCC” means the Uniform Commercial Code in effect
in the relevant jurisdiction, as the same may be amended from time to time.

 

Section 1.02. Other Definitional Provisions.

 

(a) Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Sale and Servicing Agreement or the Indenture, as the
case may be.

 

(b) The terms “ hereof,” “ herein” or “ hereunder,” unless otherwise modified by
more specific reference, shall refer to this Agreement in its entirety. Unless
otherwise indicated in context, the terms “Article,” “Section,” “Appendix,”
“Exhibit” or “Annex” shall refer to an Article or Section of, or Appendix,
Exhibit or Annex to, this Agreement. The definition of a term shall include the
singular, the plural, the past, the present, the future, the active and the
passive forms of such term.

 

ARTICLE II

 

THE SPREAD ACCOUNT AGREEMENT COLLATERAL

 

Section 2.01. Grant of Security Interest by the Issuer. In order to secure the
performance of Issuer Secured Obligations, to the extent provided herein, the
Issuer hereby pledges, assigns, grants, transfers and conveys to the Collateral
Agent, on behalf of and for the benefit of the Issuer Secured Parties, a lien on
and security interest in (which lien and security interest is intended to be
prior to all other Liens), all of its right, title and interest in and to the
following (all being collectively referred to herein as the “ Spread Account
Agreement Collateral” and constituting Spread Account Agreement Collateral
hereunder):

 

(a) the Spread Account established pursuant to Section 3.01, and each other
account owned by the Issuer and maintained by the Collateral Agent (including,
without limitation, the Spread Account Initial Deposit related thereto and all
additional monies, checks, securities, investments and other documents from time
to time held in or evidencing any such accounts);

 

9



--------------------------------------------------------------------------------

(b) all of the Issuer’s right, title and interest in and to investments made
with proceeds of the property described in clause (a) above, or made with
amounts on deposit in the Spread Account; and

 

(c) all distributions, revenues, products, substitutions, benefits, profits and
proceeds, in whatever form, of any of the foregoing whether now owned or
hereafter acquired.

 

Section 2.02. Priority. The Issuer intends the security interests in favor of
the Issuer Secured Parties to be prior to all other Liens in respect of the
Spread Account Agreement Collateral, and the Issuer shall take all actions
necessary to obtain and maintain, in favor of the Collateral Agent, for the
benefit of the Issuer Secured Parties, a first lien on and a first priority,
perfected security interest in the Spread Account Agreement Collateral
including, without limitation, the filing of a UCC-1 financing statement
relating to the Spread Account Agreement Collateral. Subject to the provisions
hereof specifying the rights and powers of the Collateral Agent at the direction
of the Controlling Party from time to time to control certain specified matters
relating to the Spread Account Agreement Collateral, each Issuer Secured Party
shall have all of the rights, remedies and recourse with respect to the Spread
Account Agreement Collateral afforded a Secured Party under the Uniform
Commercial Code, and all other applicable law in addition to, and not in
limitation of, the other rights, remedies and recourse granted to such Issuer
Secured Parties by this Agreement or any other law relating to the creation and
perfection of liens on, and security interests in, the Spread Account Agreement
Collateral.

 

Section 2.03. Issuer Remains Liable. The Security Interests are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve either the Issuer from, any obligation to perform or satisfy, any term,
covenant, condition or agreement to be performed or satisfied by the Issuer
under or in connection with this Agreement, the Insurance Agreement or any other
Basic Documents to which it is a party or (ii) impose any obligation on any of
the Issuer Secured Parties or the Collateral Agent to perform or observe any
such term, covenant, condition or agreement or impose any liability on any of
the Issuer Secured Parties or the Collateral Agent for any act or omission on
its part relative thereto or for any breach of any representation or warranty on
its part contained therein or made in connection therewith, except, in each
case, to the extent provided herein and in the other Basic Documents.

 

Section 2.04. Delivery and Maintenance of Spread Account Agreement Collateral.

 

(a) The Collateral Agent agrees to maintain the Spread Account Agreement
Collateral received by it (or evidence thereof, in the case of book-entry
securities in the name of the Collateral Agent) and all records and documents
relating thereto at the office of the Collateral Agent specified in Section 8.06
or such other address as may be approved by the Controlling Party. The
Collateral Agent shall keep all Spread Account Agreement Collateral and related
documentation in its possession

 

10



--------------------------------------------------------------------------------

separate and apart from all other property that it is holding in its possession
and from its own general assets and shall maintain accurate records pertaining
to the Eligible Investments and Spread Account included in the Spread Account
Agreement Collateral in such a manner as shall enable the Collateral Agent and
the Issuer Secured Parties to verify the accuracy of such recordkeeping. The
Collateral Agent’s books and records shall at all times show that the Spread
Account Agreement Collateral is held by the Collateral Agent as agent of the
Issuer Secured Parties and is not the property of the Collateral Agent. The
Collateral Agent will promptly report to each Issuer Secured Party and the
Issuer any failure on its part to hold the Spread Account Agreement Collateral
as provided in this Section 2.04(a) and will promptly take appropriate action to
remedy any such failure.

 

(b) The Collateral Agent shall permit each of the Issuer Secured Parties, or
their respective duly authorized representatives, attorneys, auditors or
designees, to inspect the Spread Account Agreement Collateral in the possession
of or otherwise under the control of the Collateral Agent pursuant hereto at
such reasonable times during normal business hours as any such Issuer Secured
Party may reasonably request upon not less than two Business Day’s prior written
notice. The costs and expenses associated with any such inspection will be paid
by the party making such inspection.

 

(c) All Spread Account Agreement Collateral shall be transferred to the
Collateral Agent on behalf of the Issuer Secured Party in a manner consistent
with the definition of “ Delivery” set forth in the Sale and Servicing
Agreement.

 

(d) Notwithstanding anything to the contrary herein, the Collateral Agent: (i)
is and will be acting on behalf of the Issuer Secured Parties as a securities
intermediary under Article Eight of the UCC and acknowledges that it holds the
Spread Account Agreement Collateral for the benefit of the Issuer Secured
Parties for purposes of Section 9-313 of the UCC (ii) shall establish and
maintain the Spread Account for the benefit of the Issuer Secured Parties as a
holder of a security interest in the Spread Account Agreement Collateral and the
Spread Account; (iii) shall treat all of the assets in the Spread Account (other
than cash) as financial assets under Article Eight of the UCC; (iv) shall not
hold, or exercise control (within the meaning of Article Eight or Nine of the
UCC) over, the Spread Account Agreement Collateral and/ or the Spread Account
for the benefit of any person or entity other than the Issuer Secured Parties;
(v) has received notice of the Issuer Secured Parties’ interest in the assets
contained and/or to be contained in the Spread Account; and (vi) shall take
instructions only from the Issuer Secured Party constituting the Controlling
Party hereunder (without any consent of and notwithstanding any alternate
direction of the Issuer) with respect to the Spread Account

 

11



--------------------------------------------------------------------------------

and/or the Spread Account Agreement Collateral, including, without limitation,
all instructions with respect to the acquisition, transfer and disposition of
assets in the Spread Account and the proceeds thereof. In accordance with the
choice of law governing this Agreement set forth in Section 8.14 herein, for
purposes of Article Eight of the UCC the jurisdiction of the Collateral Agent is
deemed to be New York.

 

Section 2.05. Termination and Release of Rights.

 

(a) On the Insurer Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Insurer pursuant to this Agreement
in respect of the Spread Account Agreement Collateral shall terminate and be of
no further force and effect and all rights, remedies, powers, duties, authority
and obligations of the Insurer with respect to such Spread Account Agreement
Collateral shall be automatically released; provided that any indemnity provided
to or by the Insurer herein shall survive such Insurer Termination Date. If the
Insurer is acting as Controlling Party on the related Insurer Termination Date,
the Insurer agrees, at the expense of the Issuer, to execute and deliver such
instruments as the successor Controlling Party may reasonably request to
effectuate such release, and any such instruments so executed and delivered
shall be fully binding on the Insurer and any Person claiming by, through or
under the Insurer.

 

(b) On the Trustee Termination Date, the rights, remedies, powers, duties,
authority and obligations, if any, conferred upon the Trustee pursuant to this
Agreement in respect of the Spread Account Agreement Collateral shall terminate
and be of no further force and effect and all such rights, remedies, powers,
duties, authority and obligations of the Trustee with respect to such Spread
Account Agreement Collateral shall be automatically released; provided that any
indemnity provided to the Trustee herein shall survive such Trustee Termination
Date. If the Trustee is acting as Controlling Party on the related Trustee
Termination Date, the Trustee agrees, at the expense of the Issuer, to execute
and deliver such instruments as the Issuer may reasonably request to effectuate
such release, and any such instruments so executed and delivered shall be fully
binding on the Trustee.

 

(c) On the Final Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Collateral Agent and each Issuer
Secured Party pursuant to this Agreement shall terminate and be of no further
force and effect and all rights, remedies, powers, duties, authority and
obligations of the Collateral Agent and each Issuer Secured Party with respect
to the Spread Account Agreement Collateral shall be automatically released. On
the Final Termination Date, the Collateral Agent agrees, and each Issuer Secured
Party agrees, at the expense of the Issuer, to execute such instruments of
release, in recordable

 

12



--------------------------------------------------------------------------------

form if necessary, in favor of the Issuer as the Issuer may reasonably request,
to deliver any Spread Account Agreement Collateral in its possession to the
Issuer, and to otherwise release the lien of this Agreement and release and
deliver to the Issuer the Spread Account Agreement Collateral.

 

Section 2.06. Non-Recourse Obligations of Issuer. Notwithstanding anything
herein or in the other Basic Documents to the contrary, the parties hereto agree
that the obligations of the Issuer hereunder shall be recourse only to the
extent of amounts released to the Issuer pursuant to Section 3.03(b)(ii) and
retained by the Issuer in accordance with the next sentence. The Issuer agrees
that it shall not declare or make any payment to the Seller or AmeriCredit
except in accordance with the Basic Documents. Nothing contained herein shall be
deemed to limit the rights of the Noteholders under any other Basic Document.

 

ARTICLE III

 

SPREAD ACCOUNT

 

Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account.

 

(a) On or prior to the Closing Date, the Collateral Agent shall establish, at
its office or at another depository institution or trust company an Eligible
Deposit Account, designated, “ Spread Account—Wells Fargo Bank, National
Association, as Collateral Agent for XL Capital Assurance Inc. and Wells Fargo
Bank, National Association, as Trustee and Trust Collateral Agent Re:
AmeriCredit Automobile Receivables Trust 2005-A-X, Class A Asset-Backed Notes
Series 2005-A-X” (the “Spread Account”). The Spread Account shall be maintained
by the Collateral Agent at all times separate and apart from any other account
of AmeriCredit, the Seller, the Servicer or the Issuer. The Spread Account shall
be maintained at the same depository institution (which depository institution
may be changed from time to time in accordance with this Agreement). If the
Spread Account ceases to be an Eligible Deposit Account, the Collateral Agent
shall notify the Controlling Party of such fact and shall establish within five
Business Days of such determination, in accordance with Section 3.04(a), a
successor Spread Account thereto, which shall be an Eligible Deposit Account, at
another depository institution acceptable to the Controlling Party.

 

(b) No withdrawals may be made of funds in the Spread Account except as provided
in Section 3.03. Except as specifically provided in this Agreement, funds in the
Spread Account shall not be commingled with any other moneys. All moneys
deposited from time to time in the Spread Account and all investments made with
such moneys shall be held by the Collateral Agent as part of the Spread Account
Agreement Collateral.

 

13



--------------------------------------------------------------------------------

(c) On the Closing Date, Issuer shall provide or cause to be provided to the
Collateral Agent for deposit into the Spread Account an amount equal to the
Spread Account Initial Deposit.

 

(d) On each Distribution Date, after giving effect to all payments to be made on
the related Distribution Date, the Collateral Agent shall cause to be maintained
in the Spread Account an amount equal to the Requisite Amount in accordance with
Article V of the Sale and Servicing Agreement. Any amounts deposited with
respect to the Cash Collateral Deposit shall not be included for the purposes of
determining whether the amount maintained in the Spread Account equals the
Requisite Amount

 

Section 3.02. Investments.

 

(a) Funds which may at any time be held in the Spread Account shall be invested
and reinvested by the Collateral Agent, at the written direction (which may
include, subject to the provisions hereof, general standing instructions) of the
Issuer (unless a Default shall have occurred and be continuing, in which case at
the written direction of the Controlling Party if it so elects) or its designee
received by the Collateral Agent by 1:00 p.m. New York City time, on the
Business Day prior to the date on which such investment shall be made, in one or
more Eligible Investments in the manner specified in Section 3.02(b) and (c). If
no written direction with respect to any portion of such Spread Account is
received by the Collateral Agent, the Spread Account Agreement Collateral Agent
shall invest such funds overnight in money market mutual funds described in
paragraph (d) of the definition of the term “Eligible Investments,” provided
that the Collateral Agent shall not be liable for any loss or absence of income
resulting from such investments.

 

(b) Each investment made pursuant to this Section on any date shall mature not
later than the Business Day immediately preceding the Distribution Date next
succeeding the day such investment is made or payable on demand, provided that
any investment of funds in the Spread Account maintained with the Collateral
Agent in any investment as to which the Collateral Agent is the obligor, if
otherwise qualified as an Eligible Investment may mature on the Distribution
Date next succeeding the date of such investment.

 

(c) Subject to the other provisions hereof, the Collateral Agent shall have sole
control over each such investment and the income thereon, and any certificate or
other instrument evidencing any such investment, if any, shall be delivered
directly to the Collateral Agent or its agent, together with each document of
transfer, if any, necessary to transfer title

 

14



--------------------------------------------------------------------------------

to such investment to the Collateral Agent in a manner which complies with
Section 2.04 and the requirements of the definition of “Eligible Investments.”

 

(d) If amounts on deposit in the Spread Account are at any time invested in an
Eligible Investment payable on demand, the Collateral Agent shall (i) consistent
with any notice required to be given thereunder, demand that payment thereon be
made on the last day such Eligible Investment is permitted to mature under the
provisions hereof and (ii) demand payment of all amounts due thereunder promptly
upon receipt of written notice from the Controlling Party to the effect that
such investment does not constitute an Eligible Investment.

 

(e) All moneys on deposit in the Spread Account, together with any deposits or
securities in which such moneys may be invested or reinvested, and any gains
from such investments, shall constitute Spread Account Agreement Collateral
hereunder subject to the Security Interests of the Issuer Secured Parties.

 

(f) Subject to Section 4.03, the Collateral Agent shall not be liable by reason
of any insufficiency in amounts on deposit in the Spread Account resulting from
any loss on any Eligible Investment included therein except for losses
attributable to the Collateral Agent’s failure to make payments on Eligible
Investments as to which the Collateral Agent, in its commercial capacity, is
obligated. All income or loss on investments of funds in the Spread Account
shall be reported by AmeriCredit as taxable income or loss.

 

Section 3.03. Payments; Priority of Payments.

 

(a) On or before the second Business Day prior to each Distribution Date, the
Collateral Agent will make the following determinations on the basis of
information (including, without limitation, the amount of any Spread Account
Claim Amount and the amount of any Accelerated Payment Amount Shortfall)
received pursuant to Article IV of the Sale and Servicing Agreement from the
Servicer; provided, however, that if the Collateral Agent receives written
notice from the Insurer, the Trustee, the Issuer or the Servicer of the
occurrence of an Insurance Agreement Event of Default, such notice shall be
determinative for the purposes of determining the Requisite Amount:

 

(i) determine the amounts to be on deposit in the Spread Account on such
Distribution Date which will be available to satisfy any Spread Account Claim
Amount (prior to any deposit in accordance with Section 3.07);

 

15



--------------------------------------------------------------------------------

(ii) determine (A) the amounts, if any, to be paid from the Spread Account with
respect to the Spread Account Claim Amount and (B) whether, following payment
from the Spread Account to the Trust Collateral Agent for deposit into the
Collection Account, a Spread Account Claim Amount will continue to exist;

 

(iii) if a Spread Account Claim Amount will continue to exist following the
payment from the Spread Account contemplated by clause (ii) above, determine the
amount to be claimed from each Related Series Spread Account in accordance with
Section 3.07;

 

(iv) determine the amounts to be on deposit in the Spread Account on that
Distribution Date which will be available to satisfy any Accelerated Payment
Amount Shortfall (prior to any deposit in accordance with Section 3.07);

 

(v) determine (A) the amounts, if any, to be paid from the Spread Account with
respect to the Accelerated Payment Amount Shortfall and (B) whether, following
payment from the Spread Account to the Trust Collateral Agent for deposit into
the Collection Account, an Accelerated Payment Amount Shortfall will continue to
exist;

 

(vi) if an Accelerated Payment Amount Shortfall will continue to exist following
the payment from the Spread Account contemplated by clause (v) above, determine
the amount to be claimed from each Related Series Spread Account in accordance
with Section 3.07;

 

(vii) determine the excess, if any, of (A) the Requisite Amount over (b) the
amounts to be on deposit in the Spread Account on such Distribution Date (after
giving effect to any withdrawals pursuant to subsection (b) but prior to any
deposit in accordance with Section 3.07), and if such excess exists, determine
the amount to be claimed from each Related Series Spread Account in accordance
with Section 3.07; and

 

(viii) determine the amounts to be on deposit in the Spread Account on such
Distribution Date which will be available to satisfy any Related Series Spread
Account Claim Amount, any Related Series Accelerated Payment Amount Shortfall,
any Related Series Requisite Amount Shortfall and any Related Series Insurer
Payment Amounts.

 

16



--------------------------------------------------------------------------------

On such Distribution Date (and after giving effect to any deposits into the
Spread Account in accordance with Section 3.07), the Collateral Agent shall
deliver a certificate to the Trust Collateral Agent and the Insurer with respect
to any Deficiency Notice and any Accelerated Payment Shortfall Notice, stating
the amount, if any, to be distributed to the Trust Collateral Agent on that
Distribution Date in respect of such Accelerated Payment Shortfall Amount and in
respect of such Spread Account Claim Amount.

 

(b) On each Distribution Date, the Collateral Agent shall make the following
payments from the Spread Account (to the extent of funds available in the Spread
Account, including, without limitation, amounts deposited therein pursuant to
Section 3.07) in the following order of priority:

 

(i) if the Trust Collateral Agent has delivered a Deficiency Notice and if there
exists a Spread Account Claim Amount, to the Trust Collateral Agent for deposit
in the Collection Account the amount of such Spread Account Claim Amount; and

 

(ii) any funds in the Spread Account (net of any amounts deposited with respect
to the Cash Collateral Deposit) in excess of the Requisite Amount, after making
the withdrawals therefrom required by clause (i) of this Section 3.03(b) (to the
extent of funds available in excess of the Requisite Amount) and any funds
remaining in the Spread Account as of the Distribution Date immediately
following the Final Termination Date will be applied by the Collateral Agent in
the following order of priority:

 

(A) if the Trust Collateral Agent has delivered an Accelerated Payment Shortfall
Notice and if there exists an Accelerated Payment Amount Shortfall, to the Trust
Collateral Agent for deposit in the Collection Account the amount of such
Accelerated Payment Amount Shortfall;

 

(B) to the payment of any expenses payable pursuant to Section 4.5 of the Sale
and Servicing Agreement to the extent not paid by the Servicer;

 

(C) to the Trust Collateral Agent for payment to any replacement servicer any
accrued and unpaid replacement servicer fees, transition costs or additional
compensation to the extent not paid by AmeriCredit or pursuant to the Sale and
Servicing Agreement;

 

(D) to the Trust Collateral Agent for payment to the Insurer, any amounts due
and owing to the Insurer that were not paid under clause (ix) of Section 5.7(a)
of the Sale and Servicing Agreement;

 

17



--------------------------------------------------------------------------------

(E) to each Related Series Collateral Agent for deposit in the applicable
Related Series Spread Account, the amount necessary to pay in full any Related
Series Spread Account Claim Amount for such Related Series;

 

(F) to each Related Series Collateral Agent for deposit in the applicable
Related Series Spread Account, the amount necessary to pay in full any Related
Series Requisite Amount Shortfall for such Related Series;

 

(G) to each Related Series Collateral Agent for deposit in the applicable
Related Series Spread Account, the amount necessary to pay in full the Related
Series Accelerated Payment Amount Shortfall for such Related Series;

 

(H) if the Collateral Agent has received notice from the Insurer of Related
Series Insurer Payment Amounts, to the Insurer for the payment of the Related
Series Insurer Payment Amounts set forth on such notice;

 

(I) to the Backup Servicer, any indemnification amounts payable by the Servicer
to the Backup Servicer to the extent not paid by the Servicer; and

 

(J) to the holder(s) of the Certificates, any remaining funds in the Spread
Account in excess of the Requisite Amount.

 

Section 3.04. General Provisions Regarding Spread Account.

 

(a) Promptly upon the establishment (initially or upon any relocation) of the
Spread Account hereunder, the Collateral Agent shall advise the Issuer and each
Issuer Secured Party in writing of the name and address of the depository
institution or trust company where the Spread Account has been established (if
not at Wells Fargo Bank, National Association or any successor Collateral Agent
in its commercial banking capacity), the name of the officer of the depository
institution who is responsible for overseeing the Spread Account, the account
number and the individuals whose names appear on the signature cards for the
Spread Account. The Issuer shall cause each such depository institution or trust
company to execute a written agreement, in form and substance reasonably
satisfactory to the Controlling Party, waiving, and the Collateral Agent by its
execution of this Agreement hereby waives (except to the extent expressly
provided herein), in each case to the extent

 

18



--------------------------------------------------------------------------------

permitted under applicable law, (i) any banker’s or other statutory or similar
Lien, and (ii) any right of set-off or other similar right under applicable law
with respect to the Spread Account and agreeing, and the Collateral Agent by its
execution of this Agreement hereby agrees to notify the Issuer and each Issuer
Secured Party of any charge or claim against or with respect to such Spread
Account. The Collateral Agent shall give the Issuer and each Issuer Secured
Party at least ten Business Days’ prior written notice of any change in the
location of the Spread Account or in any related account information. Anything
herein to the contrary notwithstanding, unless otherwise consented to by the
Controlling Party in writing, the Collateral Agent shall have no right to change
the location of the Spread Account

 

(b) Upon the written request of the Controlling Party or the Issuer, the
Collateral Agent shall cause, at the expense of the Issuer, the depository
institution at which the Spread Account is located to forward to the requesting
party copies of all monthly account statements for the Spread Account.

 

(c) No passbook, certificate of deposit or other similar instrument evidencing
the Spread Account shall be issued, and all contracts, receipts and other
papers, if any, governing or evidencing the Spread Account shall be held by the
Collateral Agent.

 

Section 3.05. Reports by the Collateral Agent. The Collateral Agent shall report
to the Issuer, the Insurer, the Trustee (unless the Trustee is the same party as
the Collateral Agent), the Trust Collateral Agent and the Servicer on a monthly
basis no later than each Distribution Date with respect to the amount on deposit
in the Spread Account and the identity of the investments included therein as of
the last day of the related Collection Period, and shall provide accountings of
deposits into and withdrawals from the Spread Account, and of the investments
made therein, upon the request of the Issuer, the Insurer or the Servicer.

 

Section 3.06. Cash Collateralized Receivables.

 

(a) On any date after the Outstanding Pool Balance has declined to 33% of the
Initial Pool Balance, if (i) the Delinquency Ratio violates the Level 1
Delinquency Test, (ii) the amount on deposit in the Spread Account equals or
exceeds the Requisite Amount and (iii) the Pro Forma Note Balance equaled the
Required Pro Forma Note Balance on the immediately preceding Distribution Date,
then the Servicer shall have the option of making a deposit into the Spread
Account to prevent the occurrence of a Level 1 Trigger. If the Servicer elects
to exercise such option, then on each Distribution Date the Servicer shall
deposit into the Spread Account the amount necessary to maintain the Cash
Collateral Deposit until such time as the Delinquency Ratio (without taking into
account any reduction for Cash Collateralized Receivables) is at a level

 

19



--------------------------------------------------------------------------------

that does not violate the Level 1 Delinquency Test or Level 2 Delinquency Test.
As of any date of determination, the “Cash Collateral Deposit” shall equal to
the greater of (x) the aggregate Principal Balance of 100% of the Receivables
that are ninety (90) or more days past due or (y) the aggregate Principal
Balance of the minimum amount of Delinquent Receivables necessary to reduce the
Delinquency Ratio to a level that does not violate the Level 1 Delinquency Test.

 

(b) On each Distribution Date, upon which (i) the Delinquency Ratio (without
taking into account any reduction for Cash Collateralized Receivables) is at a
level that does not violate the Level 1 Delinquency Test or Level 2 Delinquency
Test, (ii) no Trigger Event is in effect and (iii) the amount on deposit in the
Spread Account (net of the Cash Collateral Deposit) is equal to or exceeds the
Requisite Amount, then the Collateral Agent shall distribute the Cash Collateral
Deposit in accordance with the priorities set forth in Section 3.03(b)(ii).

 

Section 3.07. Cross-collateralization Provisions.

 

(a) Subject to the priorities in Section 3.03(b), the Collateral Agent shall
make distributions to the Related Series Collateral Agents in accordance with
information received by the Collateral Agent from such Related Series Collateral
Agents, and the Collateral Agent shall be entitled to rely on a written
certification from a Related Series Collateral Agent of the amounts of any
Related Series Spread Account Claim Amounts, Related Series Accelerated Payment
Amount Shortfalls and Related Series Requisite Amount Shortfalls for the
applicable Related Series for such Distribution Date. If the Spread Account and
one or more Related Series Spread Accounts (collectively, the “ Funding Spread
Accounts” ) have funds available to pay any Related Series Spread Account Claim
Amount, Related Series Accelerated Payment Amount Shortfall, Related Series
Requisite Amount Shortfall or Related Series Insurer Payment Amounts, amounts to
be transferred to the Related Series Spread Account containing the shortfall
shall be allocated among the Funding Spread Accounts pro rata based upon the
funds available in the Funding Spread Accounts for such transfers.

 

(b) On or prior to the first Business Day prior to each Distribution Date, the
Collateral Agent shall make the determinations contained in subsections (iii),
(vi) and (vii) of Section 3.03(a) and provide sufficient information to each
Related Series Collateral Agent in order to effectuate the transfer of any
amounts available in the Related Series Spread Accounts to the Spread Account.
If two or more Related Series Spread Accounts have funds available for transfer
to the Spread Account pursuant to the Related Series Spread Account Agreements,
amounts to be transferred to the Spread Account shall be allocated among such
Related Series Spread Accounts pro rata based upon the funds available in such

 

20



--------------------------------------------------------------------------------

Related Series Spread Accounts for such transfers. Amounts received by the
Collateral Agent from any Related Series Spread Account shall be deposited in
the Spread Account and distributed in accordance with Section 3.03(b) or
retained in the Spread Account, as applicable.

 

ARTICLE IV

 

THE COLLATERAL AGENT

 

Section 4.01. Appointment and Powers. Subject to the terms and conditions
hereof, each of the Issuer Secured Parties hereby appoints Wells Fargo Bank,
National Association as the Collateral Agent with respect to the Spread Account
Agreement Collateral, and Wells Fargo Bank, National Association hereby accepts
such appointment and agrees to act as Collateral Agent with respect to the
Spread Account Agreement Collateral, for the Issuer Secured Parties, to maintain
custody and possession of such Spread Account Agreement Collateral (except as
otherwise provided hereunder) and to perform the other duties of the Collateral
Agent in accordance with the express provisions of this Agreement. Each Issuer
Secured Party hereby authorizes the Collateral Agent to take such action on its
behalf, and to exercise such rights, remedies, powers and privileges hereunder,
as the Controlling Party may direct and as are specifically authorized to be
exercised by the Collateral Agent by the terms hereof, together with such
actions, rights, remedies, powers and privileges as are reasonably incidental
thereto. The Collateral Agent shall act (and shall be completely protected in so
acting) upon and in compliance with the written instructions of the Controlling
Party delivered pursuant to this Agreement promptly following receipt of such
written instructions; provided that the Collateral Agent shall not act in
accordance with any instructions (i) which are not authorized by, or in
violation of the provisions of, this Agreement, (ii) which are in violation of
any applicable law, rule or regulation or (iii) for which the Collateral Agent
has not received reasonable indemnity. Receipt of such instructions shall not be
a condition to the exercise by the Collateral Agent of its express duties
hereunder, except where this Agreement provides that the Collateral Agent is
permitted to act only following and in accordance with such instructions.

 

Section 4.02. Performance of Duties. The Collateral Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Basic Documents to which the Collateral Agent is a party or as directed by
the Controlling Party in accordance with this Agreement.

 

Section 4.03. Limitation on Liability. Neither the Collateral Agent nor any of
its directors, officers, employees or agents shall be liable for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith,
except that the Collateral Agent shall be liable for its gross negligence, bad
faith or willful misconduct; nor shall the Collateral Agent be responsible for
the validity, effectiveness, value, sufficiency or enforceability against the
Issuer of this Agreement or any of the Spread Account Agreement Collateral (or
any part thereof). Notwithstanding any term or provision of this Agreement, the
Collateral Agent shall incur no liability to the Issuer or the Issuer Secured
Parties for any action taken or omitted by the Collateral Agent in

 

21



--------------------------------------------------------------------------------

connection with the Spread Account Agreement Collateral, except for the gross
negligence or willful misconduct on the part of the Collateral Agent, and,
further, shall incur no liability to the Issuer Secured Parties except for gross
negligence or willful misconduct in carrying out its duties to the Issuer
Secured Parties. Subject to Section 4.04, the Collateral Agent shall be
completely protected and shall incur no liability to any such party in relying
upon the accuracy, acting in reliance upon the contents, and assuming the
genuineness of any notice, demand, certificate, signature, instrument or other
document reasonably believed by the Collateral Agent to be genuine and to have
been duly executed by the appropriate signatory, and (absent actual knowledge to
the contrary) the Collateral Agent shall not be required to make any independent
investigation with respect thereto. The Collateral Agent shall at all times be
free independently to establish to its reasonable satisfaction, but shall have
no duty to independently verify, the existence or nonexistence of facts that are
a condition to the exercise or enforcement of any right or remedy hereunder or
under any of the Basic Documents. The Collateral Agent may consult with counsel
selected by it with due care, and shall not be liable for any action taken or
omitted to be taken by it hereunder in good faith and in accordance with the
written advice of such counsel. The Collateral Agent shall not be under any
obligation to exercise any of the remedial rights or powers vested in it by this
Agreement or to follow any direction from the Controlling Party unless it shall
have received reasonable security or indemnity satisfactory to the Collateral
Agent against the costs, expenses and liabilities which might be incurred by it.

 

Section 4.04. Reliance upon Documents. In the absence of bad faith or gross
negligence on its part, the Collateral Agent shall be entitled to conclusively
rely on any communication, instrument, paper or other document reasonably
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons and shall have no liability in acting, or omitting to
act, where such action or omission to act is in reasonable reliance upon any
statement or opinion contained in any such document or instrument.

 

Section 4.05. Successor Collateral Agent.

 

(a) Any Person into which the Collateral Agent may be converted or merged, or
with which it may be consolidated, or to which it may sell or transfer its trust
business and assets as a whole, or substantially as a whole, or any Person
resulting from any such conversion, merger, consolidation, sale or transfer to
which the Collateral Agent is a party, shall (provided it is otherwise qualified
to serve as the Collateral Agent hereunder) be and become a successor Collateral
Agent hereunder and be vested with all of the title to and interest in the
Spread Account Agreement Collateral and all of the trusts, powers, discretions,
immunities, privileges and other matters as was its predecessor without the
execution or filing of any instrument or any further act, deed or conveyance on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding, except to the extent, if any, that any such action is necessary
to perfect, or continue the perfection of, the security interest of the Issuer
Secured Parties in the Spread Account Agreement Collateral.

 

22



--------------------------------------------------------------------------------

(b) The Collateral Agent and any successor Collateral Agent may resign only (i)
upon a determination that by reason of a change in legal requirements the
performance of its duties under this Agreement would cause it to be in violation
of such legal requirements in a manner which would result in a material adverse
effect on the Collateral Agent as evidenced by an Opinion of Counsel delivered
to the Insurer, and the Controlling Party does not elect to waive the Collateral
Agent’s obligation to perform those duties which render it legally unable to act
or elect to delegate those duties to another Person, or (ii) with the prior
written consent of the Controlling Party. The Collateral Agent shall give not
less than 60 days’ prior written notice of any such permitted resignation by
registered or certified mail to the other Issuer Secured Party and the Issuer;
provided, that such resignation shall take effect only upon the date which is
the latest of (A) the effective date of the appointment of a successor
Collateral Agent acceptable to the Insurer (provided that an Insurer Default has
not occurred and is continuing) and the acceptance in writing by such successor
Collateral Agent of such appointment and of its obligation to perform its duties
hereunder in accordance with the provisions hereof, (B) delivery of the
Collateral to such successor to be held in accordance with the procedures
specified in Article Two, and (C) receipt by the Controlling Party of an Opinion
of Counsel to the effect described in Section 5.05. Notwithstanding the
preceding sentence, if by the contemplated date of resignation specified in the
written notice of resignation delivered as described above no successor
Collateral Agent or temporary successor Collateral Agent has been appointed
Collateral Agent or becomes the Collateral Agent pursuant to Section 4.05(d),
the resigning Collateral Agent may petition a court of competent jurisdiction in
New York, New York for the appointment of a successor acceptable to the Insurer
(provided that an Insurer Default has not occurred and is continuing).
Notwithstanding anything herein to the contrary, if the Trustee, the Trust
Collateral Agent and Collateral Agent are the same party and the Trustee or the
Trust Collateral Agent resigns under the Indenture, the Collateral Agent may
resign in accordance with the procedures for resignation of the Trustee and the
Trust Collateral Agent under the Indenture.

 

(c) The Collateral Agent may be removed by the Controlling Party at any time,
with or without cause, by an instrument or concurrent instruments in writing
delivered to the Collateral Agent, the other Issuer Secured Party and the
Issuer. A temporary successor may be removed at any time to allow a successor
Collateral Agent to be appointed pursuant to Section 4.05(d). Any removal
pursuant to the provisions of this subsection (c) shall take effect only upon
the date which is the latest of (i) the effective date of the appointment of a
successor Collateral Agent acceptable to the Insurer (provided that an Insurer
Default has not occurred and is continuing) and the acceptance in writing by
such successor Collateral Agent of such appointment and of its obligation to

 

23



--------------------------------------------------------------------------------

perform its duties hereunder in accordance with the provisions hereof, (ii)
delivery of the Spread Account Agreement Collateral to such successor to be held
in accordance with the procedures specified in Article Two and (iii) receipt by
the Controlling Party of an Opinion of Counsel to the effect described in
Section 5.05.

 

(d) The Controlling Party shall have the sole right to appoint each successor
Collateral Agent. Every temporary or permanent successor Collateral Agent
appointed hereunder shall execute, acknowledge and deliver to its predecessor
and to each Issuer Secured Party and the Issuer an instrument in writing
accepting such appointment hereunder and the relevant predecessor shall execute,
acknowledge and deliver such other documents and instruments as will effectuate
the delivery of all Spread Account Agreement Collateral to the successor
Collateral Agent to be held in accordance with the procedures specified in
Article Two, whereupon such successor, without any further act, deed or
conveyance, shall become fully vested with all the estates, properties, rights,
powers, duties and obligations of its predecessor. Such predecessor shall,
nevertheless, on the written request of either Issuer Secured Party or the
Issuer, execute and deliver an instrument transferring to such successor all the
estates, properties, rights and powers of such predecessor hereunder. In the
event that any instrument in writing from the Issuer or a Issuer Secured Party
is reasonably required by a successor Collateral Agent to more fully and
certainly vest in such successor the estates, properties, rights, powers, duties
and obligations vested or intended to be vested hereunder in the Collateral
Agent, any and all such written instruments shall, at the request of the
temporary or permanent successor Collateral Agent, be forthwith executed,
acknowledged and delivered by the Issuer. The designation of any successor
Collateral Agent and the instrument or instruments removing any Collateral Agent
and appointing a successor hereunder, together with all other instruments
provided for herein, shall be maintained with the records relating to the Spread
Account Agreement Collateral and, to the extent required by applicable law,
filed or recorded by the successor Collateral Agent in each place where such
filing or recording is necessary to effect the transfer of the Spread Account
Agreement Collateral to the successor Collateral Agent or to protect or continue
the perfection of the security interests granted hereunder.

 

Section 4.06. Indemnification. The Servicer shall indemnify the Collateral
Agent, its directors, officers, employees and agents for, and hold the
Collateral Agent, its directors, officers, employees and agents harmless
against, any loss, liability or expense (including the fees and expenses of
counsel and the costs and expenses of defending against any claim of liability)
arising out of or in connection with the Collateral Agent’s acting as Collateral
Agent hereunder, except such loss, liability or expense as shall result from the
gross negligence, bad faith or willful misconduct of the Collateral Agent. The
obligation of the Servicer under this Section 4.06 shall survive the termination
of this Agreement and the resignation or removal of the Collateral Agent or the
Servicer.

 

24



--------------------------------------------------------------------------------

Section 4.07. Compensation and Reimbursement. The Servicer agrees for the
benefit of the Issuer Secured Parties to pay to the Collateral Agent, the
Collateral Agent Fee for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a collateral trustee) and to reimburse the Collateral Agent for
any reasonable and out of pocket expenses (including reasonable legal fees and
expenses but excluding any expenses resulting from the gross negligence, bad
faith, or willful misconduct of the Collateral Agent) incurred in connection
with the duties contemplated herein.

 

Section 4.08. Representations and Warranties of the Collateral Agent. The
Collateral Agent represents and warrants to the Issuer and to each Issuer
Secured Party as follows:

 

(a) Due Organization. The Collateral Agent is a national banking association,
duly organized, validly existing and in good standing under the laws of the
United States and is duly authorized and licensed under applicable law to
conduct its business as presently conducted.

 

(b) Corporate Power. The Collateral Agent has all requisite right, power and
authority to execute and deliver this Agreement and to perform all of its duties
as Collateral Agent hereunder.

 

(c) Due Authorization. The execution and delivery by the Collateral Agent of
this Agreement and the other Basic Documents to which it is a party, and the
performance by the Collateral Agent of its duties hereunder and thereunder, have
been duly authorized by all necessary corporate proceedings and no further
approvals or filings, including any governmental approvals, are required for the
valid execution and delivery by the Collateral Agent, or the performance by the
Collateral Agent, of this Agreement and such other Basic Documents.

 

(d) Valid and Binding Agreement. The Collateral Agent has duly executed and
delivered this Agreement and each other Basic Document to which it is a party,
and each of this Agreement and each such other Basic Document constitutes the
legal, valid and binding obligation of the Collateral Agent, enforceable against
the Collateral Agent in accordance with its terms, except as (i) such
enforceability may be limited by bankruptcy, insolvency, reorganization and
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

 

Section 4.09. Waiver of Setoffs. The Collateral Agent hereby expressly waives
any and all rights of set off that the Collateral Agent may otherwise at any
time

 

25



--------------------------------------------------------------------------------

have under applicable law with respect to the Spread Account and agrees that
amounts in the Spread Account shall at all times be held and applied solely in
accordance with the provisions hereof.

 

Section 4.10. Control by the Controlling Party. The Collateral Agent shall
comply with notices and instructions given by the Issuer only if accompanied by
the written consent of the Controlling Party, except that if any Default shall
have occurred and be continuing, the Collateral Agent shall act upon and comply
with notices and instructions given by the Controlling Party alone in the place
and stead of the Issuer.

 

ARTICLE V

 

COVENANTS OF THE ISSUER

 

Section 5.01. Preservation of Spread Account Agreement Collateral. Subject to
the rights, powers and authorities granted to the Collateral Agent and the
Controlling Party in this Agreement, the Issuer shall take such action as is
necessary and proper with respect to the Spread Account Agreement Collateral in
order to preserve and maintain such Spread Account Agreement Collateral and to
cause (subject to the rights of the Issuer Secured Parties) the Collateral Agent
to perform its obligations with respect to such Spread Account Agreement
Collateral as provided herein including, without limitation, filing UCC-1’s on
the Spread Account and investments therein. The Issuer will do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, such instruments of transfer or take such other steps or actions as
may be necessary, or required by the Controlling Party, to perfect the Security
Interests granted hereunder in the Spread Account Agreement Collateral, to
ensure that such Security Interests rank prior to all other Liens and to
preserve the priority of such Security Interests and the validity and
enforceability thereof.

 

Section 5.02. Notices. In the event that the Issuer acquires knowledge of the
occurrence and continuance of any Insurance Agreement Event of Default or Event
of Default under the Indenture or of any event of default or like event,
howsoever described or called, under any of the Basic Documents, the Issuer
shall immediately give written notice thereof to the Collateral Agent and each
Issuer Secured Party.

 

Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets. The
Issuer covenants, to the fullest extent permitted by applicable law, that it
will not at any time insist upon, plead or in any manner whatsoever claim or
take the benefit or advantage of, any appraisement, valuation, stay, extension
or redemption law wherever enacted, now or at any time hereafter in force, in
order to prevent or hinder the enforcement of this Agreement or any absolute
sale of the Spread Account Agreement Collateral or any part thereof, or the
possession thereof by any purchaser at any sale under Article Seven; and the
Issuer, to the fullest extent permitted by applicable law, for itself and all
who may claim under it, hereby waives the benefit of all such laws, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted. The Issuer, for
itself and all who may

 

26



--------------------------------------------------------------------------------

claim under it, waives, to the fullest extent permitted by applicable law, all
right to have the Spread Account Agreement Collateral marshaled upon any
foreclosure or other disposition thereof.

 

Section 5.04. Noninterference, etc. The Issuer shall not (i) waive or alter any
of its rights under the Spread Account Agreement Collateral (or any agreement or
instrument relating thereto) without the prior written consent of the
Controlling Party, (ii) fail to pay any tax, assessment, charge or fee levied or
assessed against the Spread Account Agreement Collateral, or to defend any
action, if such failure to pay or defend may adversely affect the priority or
enforceability of the Issuer’s right, title or interest in and to the Spread
Account Agreement Collateral or the Collateral Agent’s lien on, and security
interest in, the Spread Account Agreement Collateral for the benefit of the
Issuer Secured Parties or (iii) take any action, or fail to take any action, if
such action or failure to take action will interfere with the enforcement of any
rights under the Basic Documents.

 

Section 5.05. Issuer Changes.

 

(a) Change in Name, Structure, etc. The Issuer shall not change its name,
identity or corporate structure unless it shall have given each Issuer Secured
Party and the Collateral Agent at least 30 days’ prior written notice thereof,
shall have effected any necessary or appropriate assignments or amendments
thereto and filings of financing statements or amendments thereto.

 

(b) Relocation of the Issuer. The Issuer shall not change its principal
executive office or jurisdiction of organization unless it gives each Issuer
Secured Party and the Collateral Agent at least 30 days’ prior written notice of
any relocation of its principal executive office. If the Issuer relocates its
principal executive office, jurisdiction of organization or principal place of
business from Delaware, the Issuer shall give prior notice thereof to the
Controlling Party and the Collateral Agent and shall effect whatever appropriate
recordations and filings are necessary and shall provide an Opinion of Counsel
to the Controlling Party and the Collateral Agent, to the effect that, upon the
recording of any necessary assignments or amendments to previously-recorded
assignments and filing of any necessary amendments to the previously filed
financing or continuation statements or upon the filing of one or more specified
new financing statements, and the taking of such other actions as may be
specified in such opinion, the security interests in the Spread Account
Agreement Collateral shall remain, after such relocation, valid and perfected.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

 

CONTROLLING PARTY; INTERCREDITOR PROVISIONS

 

Section 6.01. Appointment of Controlling Party. From and after the Closing Date
until the Insurer Termination Date, the Insurer shall be the Controlling Party
and shall be entitled to exercise all the rights given the Controlling Party
hereunder. From and after the Insurer Termination Date until the Trustee
Termination Date, the Trustee shall be the Controlling Party. Notwithstanding
the foregoing, in the event that an Insurer Default shall have occurred and be
continuing, the Trustee shall be the Controlling Party until the applicable
Trustee Termination Date. If prior to an Insurer Termination Date the Trustee
shall have become the Controlling Party as a result of the occurrence of an
Insurer Default and either such Insurer Default is cured or for any other reason
ceases to exist or the Trustee Termination Date occurs, then upon such cure or
other cessation or on such Trustee Termination Date, as the case may be, the
Insurer shall, upon written notice thereof being duly given to the Collateral
Agent, again be the Controlling Party.

 

Section 6.02. Controlling Party’s Authority.

 

(a) The Issuer hereby irrevocably appoints the Collateral Agent, and any
successor to the Collateral Agent appointed pursuant to Section 4.05, its true
and lawful attorney, with full power of substitution, in the name of the Issuer,
the Issuer Secured Parties or otherwise, but (subject to Section 2.06) at the
expense of the Issuer, to the extent permitted by law to exercise, at any time
and from time to time while any Insurance Agreement Event of Default has
occurred but at all such times at the written direction of the Controlling
Party, any or all of the following powers with respect to all or any of the
Spread Account Agreement Collateral: (i) to demand, sue for, collect, receive
and give acquittance for any and all monies due or to become due upon or by
virtue thereof, (ii) to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto, (iii) to sell, transfer, assign or
otherwise deal with the same or the proceeds thereof as fully and effectively as
if the Collateral Agent were the absolute owner thereof, and (iv) to extend the
time of payment of any or all thereof and to make any allowance or other
adjustments with respect thereto.

 

(b) With respect to the Notes and the related Spread Account Agreement
Collateral, each Issuer Secured Party hereby irrevocably and unconditionally
constitutes and appoints the Collateral Agent, and any successor to such
Collateral Agent appointed pursuant to Section 4.05 from time to time, as the
true and lawful attorney-in-fact of the Issuer Secured Parties, with full power
of substitution, to execute, acknowledge and deliver any notice, document,
certificate, paper, pleading or instrument and to do in the name of the
Collateral Agent as well as in the name, place and stead of such Issuer Secured
Party such acts, things and

 

28



--------------------------------------------------------------------------------

deeds for and on behalf of and in the name of the Issuer Secured Parties under
this Agreement which the Issuer Secured Parties could or might do or which may
be necessary, desirable or convenient in the Collateral Agent’s sole discretion
with the prior written consent of the Controlling Party or at the written
direction of the Controlling Party to effect the purposes contemplated hereunder
and, without limitation, exercise full right, power and authority to take, or
defer from taking, any and all acts with respect to the administration of the
Spread Account Agreement Collateral, and the enforcement of the rights of the
Issuer Secured Parties hereunder, on behalf of and for the benefit of the Issuer
Secured Parties, as their interests may appear.

 

Section 6.03. Rights of Issuer Secured Parties. With respect to the Notes and
the related Spread Account Agreement Collateral, the Non-Controlling Party at
any time expressly agrees that it shall not assert any rights that it may
otherwise have, as an Issuer Secured Party with respect to the Spread Account
Agreement Collateral, to direct the maintenance, sale or other disposition of
the Spread Account Agreement Collateral or any portion thereof, notwithstanding
the occurrence and continuance of any Default or any non-performance by the
Issuer of any obligation owed to such Issuer Secured Party hereunder or under
any other Basic Document, and each party hereto agrees that the Collateral
Agent, at the direction of the Controlling Party shall be the only Person
entitled to assert and exercise such rights.

 

Section 6.04. Degree of Care.

 

(a) Collateral Agent. Notwithstanding any term or provision of this Agreement,
the Collateral Agent shall incur no liability to the Issuer for any action taken
or omitted by the Collateral Agent in connection with the Spread Account
Agreement Collateral, except for any gross negligence, bad faith or willful
misconduct on the part of the Collateral Agent and, further, shall incur no
liability to the Non-Controlling Party except for the gross negligence, bad
faith or willful misconduct of the Collateral Agent in carrying out its duties,
if any, to the Non-Controlling Party. The Collateral Agent shall be completely
protected and shall incur no liability to any such party in relying upon the
accuracy, acting in reliance upon the contents and assuming the genuineness of
any notice, demand, certificate, signature, instrument or other document
believed by the Collateral Agent to be genuine and to have been duly executed by
the appropriate signatory, and (absent manifest error or actual knowledge to the
contrary) the Collateral Agent shall not be required to make any independent
investigation with respect thereto. The Collateral Agent shall, at all times, be
free independently to establish to its reasonable satisfaction the existence or
nonexistence, as the case may be, of any fact the existence or nonexistence of
which shall be a condition to the exercise or enforcement of any right or remedy
under this Agreement or any of the Basic Documents.

 

29



--------------------------------------------------------------------------------

(b) The Non- Controlling Party. The Non-Controlling Party shall not be liable to
the Issuer for any action or failure to act by the Controlling Party or the
Collateral Agent in exercising, or failing to exercise, any rights or remedies
hereunder.

 

ARTICLE VII

 

REMEDIES UPON DEFAULT

 

Section 7.01. Remedies upon a Default. If a Default has occurred, the Collateral
Agent shall, at the written direction of the Controlling Party, take whatever
action at law or in equity as may appear necessary or desirable in the judgment
of the Controlling Party to collect and satisfy all Issuer Secured Obligations,
including, but not limited to, foreclosure upon the Spread Account Agreement
Collateral and all other rights available to secured parties under applicable
law or to enforce performance and observance of any obligation, agreement or
covenant under any of the Basic Documents.

 

Section 7.02. Waiver of Default. The Controlling Party shall have the sole
right, to be exercised in its complete discretion, to waive any Default by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Controlling Party and delivered to the Collateral Agent, the other Issuer
Secured Party and the Issuer. Any such waiver shall be binding upon the
Non-Controlling Party and the Collateral Agent. Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Default so waived and not to
any other similar event or occurrence which occurs subsequent to the date of
such waiver.

 

Section 7.03. Restoration of Rights and Remedies. If the Collateral Agent has
instituted any proceeding to enforce any right or remedy under this Agreement,
and such proceeding has been discontinued or abandoned for any reason, or has
been determined adversely to the Collateral Agent, then and in every such case
the Issuer, the Collateral Agent and each of the Issuer Secured Parties shall,
subject to any determination in such proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Issuer Secured Parties shall continue as though no such
proceeding had been instituted.

 

Section 7.04. No Remedy Exclusive. No right or remedy herein conferred upon or
reserved to the Collateral Agent, the Controlling Party or either of the Issuer
Secured Parties is intended to be exclusive of any other right or remedy, and
every right or remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law, in equity or otherwise (but, in each case, shall be subject to
the provisions of this Agreement limiting such remedies), and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Controlling Party, and the exercise of or the beginning
of the exercise of any right or power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy.

 

30



--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01. Further Assurances. Each party hereto shall take such action and
deliver such instruments to any other party hereto, in addition to the actions
and instruments specifically provided for herein, as may be reasonably requested
or required to effectuate the purpose or provisions of this Agreement or to
confirm or perfect any transaction described or contemplated herein.

 

Section 8.02. Waiver. Any waiver by any party of any provision of this Agreement
or any right, remedy or option hereunder shall only prevent and stop such party
from thereafter enforcing such provision, right, remedy or option if such waiver
is given in writing and only as to the specific instance and for the specific
purpose for which such waiver was given. The failure or refusal of any party
hereto to insist in any one or more instances, or in a course of dealing, upon
the strict performance of any of the terms or provisions of this Agreement by
any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect.

 

Section 8.03. Amendments; Waivers. No amendment, modification, waiver or
supplement to this Agreement or any provision of this Agreement shall in any
event be effective unless the same shall have been made or consented to in
writing by each of the parties hereto and the Rating Agency Condition shall have
been satisfied; provided, however, that, notwithstanding the foregoing, for so
long as the Insurer shall be the Controlling Party, any amendments,
modifications, waivers or supplements hereto, or to the Spread Account Agreement
Collateral or Spread Account or to any requirement hereunder to deposit or
retain any amounts in such Spread Account or to distribute any amounts therein
as provided in Section 3.03 shall be effective if made or consented to in
writing by the Insurer, the Issuer and the Collateral Agent (the consent of
which shall not be withheld or delayed with respect to any amendment that does
not adversely affect the Collateral Agent) but shall in no circumstances require
the consent of the Trustee or the Noteholders.

 

Section 8.04. Severability. In the event that any provision of this Agreement or
the application thereof to any party hereto or to any circumstance or in any
jurisdiction governing this Agreement shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Agreement, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by

 

31



--------------------------------------------------------------------------------

the Collateral Agent, or any of the Issuer Secured Parties, hereunder is
unavailable or unenforceable shall not affect in any way the ability of the
Collateral Agent or any of the Issuer Secured Parties to pursue any other remedy
available to it or them (subject, however, to the provisions of this Agreement
limiting such remedies).

 

Section 8.05. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, each of the parties hereto agrees that it shall not, prior to
one year and one day after the Final Scheduled Distribution Date of the Class
A-4 and payment of all amounts due to the Insurer under the Insurance Agreement,
acquiesce, petition or otherwise invoke or cause the Issuer or the Seller to
invoke the process of the United States of America, any State or other political
subdivision thereof or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government for the
purpose of commencing or sustaining a case by or against the Issuer or the
Seller under a Federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, Trustee, custodian, sequestrator or
other similar official of the Issuer or the Seller or all or any part of its
respective property or assets or ordering the winding up or liquidation of the
affairs of the Issuer or the Seller. The parties agree that damages will be an
inadequate remedy for breach of this covenant and that this covenant may be
specifically enforced.

 

32



--------------------------------------------------------------------------------

Section 8.06. Notices. All notices, demands, certificates, requests and
communications hereunder (“ notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) one Business Day after
delivery to an overnight courier, (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

(a)

  

If to the Issuer:

    

AmeriCredit Automobile Receivables Trust 2005-A-X

    

c/o Wilmington Trust Company

    

Rodney Square North

    

1100 North Market Street

    

Wilmington Delaware 19890-001

    

Attention: Corporate Trust Administration

    

with a copy to:

    

AmeriCredit Corp.

    

801 Cherry Street

    

Suite 3900

    

Fort Worth, TX 76102

    

Attention: Chief Financial Officer

(b)

  

If to the Insurer:

    

XL Capital Assurance Inc.

    

1221 Avenue of the Americas

    

New York, New York 10020-1001

    

Re: Policy No. CA 00550A

    

Attention: Surveillance

    

Telephone: (212) 478-3400

    

Facsimile: (212) 478-3597

    

E-mail: XLCASurveillance@xlgroup.com

(c)

  

If to the Trustee and the Trust Collateral Agent:

    

Wells Fargo Bank, National Association

    

Sixth Street and Marquette Avenue

    

MAC N9311-161

    

Minneapolis, Minnesota 55479

    

Attention: Corporate Trust Office

    

Facsimile: (612) 667-3464

(d)

  

If to the Collateral Agent:

    

Wells Fargo Bank, National Association

    

Sixth Street and Marquette Avenue

    

MAC N9311-161

    

Minneapolis, Minnesota 55479

    

Attention: Corporate Trust Office

    

Facsimile: (612) 667-3464

 

33



--------------------------------------------------------------------------------

(e)

  

If to Moody’s:

    

Moody’s Investors Service, Inc.

    

ABS Monitoring Department

    

99 Church Street

    

New York, New York 10007

(f)

  

If to Standard & Poor’s:

    

via electronic delivery to Servicer_reports@sandp.com.

    

For any information not available in electronic format, send hard copies to:

    

Standard & Poor’s Ratings Services

    

55 Water Street, 41st floor,

    

New York, New York 10041-0003

    

Attention: ABS Surveillance Group

 

A copy of each notice given hereunder to any party hereto shall also be given to
(without duplication) the Insurer, the Issuer, the Trustee, the Trust Collateral
Agent and the Collateral Agent. Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent notices shall be sent.

 

Section 8.07. Term of this Agreement. This Agreement shall take effect on the
Closing Date and shall continue in effect until the Distribution Date occurring
immediately following the Final Termination Date. On the Distribution Date
occurring immediately following the Final Termination Date and after giving
effect to any withdrawals pursuant to Section 3.03, this Agreement shall
terminate, all obligations of the parties hereunder shall cease and terminate
and the Spread Account Agreement Collateral, if any, held hereunder and not to
be used or applied in discharge of any obligations of the Issuer in respect of
the Issuer Secured Obligations or otherwise under this Agreement, shall be
released to and in favor of the Issuer; provided that the provisions of Sections
4.06, 4.07 and 8.05 shall survive any termination of this Agreement and the
release of any Spread Account Agreement Collateral upon such termination.

 

Section 8.08. Assignments; Third-Party Rights; Reinsurance.

 

(a) This Agreement shall be a continuing obligation of the parties hereto and
shall (i) be binding upon the parties and their respective successors and
assigns, and (ii) inure to the benefit of and be enforceable by each Issuer
Secured Party and the Collateral Agent, and by their respective successors,
transferees and assigns. The Issuer may not assign this Agreement, or delegate
any of its duties hereunder, without the prior written consent of the
Controlling Party.

 

34



--------------------------------------------------------------------------------

(b) The Insurer shall have the right to give participations in its rights under
this Agreement and to enter into contracts of reinsurance with respect to the
Note Policy issued in connection with the Notes, upon such terms and conditions
as the Insurer in its discretion determines, and each such participant or
reinsurer shall be entitled to the benefit of any representation, warranty,
covenant and obligation of each party (other than the Insurer) hereunder as if
such participant or reinsurer was a party hereto and, subject only to such
agreement regarding such reinsurance or participation, shall have the right to
enforce the obligations of each such other party directly hereunder; provided,
however, that no such reinsurance or participation agreement or arrangement
shall relieve the Insurer of its obligations hereunder, under the Basic
Documents to which it is a party or under the Note Policy. In addition, nothing
contained herein shall restrict the Insurer from assigning to any Person
pursuant to any liquidity facility or credit facility any rights of the Insurer
under this Agreement or with respect to any real or personal property or other
interests pledged to the Insurer, or in which the Insurer has a security
interest, in connection with the transactions contemplated hereby.

 

Section 8.09. Consent of Controlling Party. In the event that the Controlling
Party’s consent is required under the terms hereof or under the terms of any
Basic Document, it is understood and agreed that, except as otherwise provided
expressly herein, the determination whether to grant or withhold such consent
shall be made solely by the Controlling Party in its sole discretion.

 

Section 8.10. Consents to Jurisdiction. Each of the parties hereto irrevocably
submits to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York, any court in the state of New York
located in the city and county of New York, and any appellate court from any
thereof, in any action, suit or proceeding brought against it and related to or
in connection with this Agreement, the other Basic Documents or the transactions
contemplated hereunder or thereunder or for recognition or enforcement of any
judgment and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such suit or action or proceeding may be heard
or determined in such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action, suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. To the extent permitted by applicable law, each of the parties hereby
waives and agrees not to assert by way of motion, as a defense or otherwise in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such courts, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or any of the other Basic
Documents or the subject matter hereof or thereof may not be litigated in or by
such courts. The Issuer hereby irrevocably appoints and designates Wells Fargo
Bank,

 

35



--------------------------------------------------------------------------------

National Association, as its true and lawful attorney and duly authorized agent
for acceptance of service of legal process. The Issuer agrees that service of
such process upon such Person shall constitute personal service of such process
upon it. Subject to Section 8.05, nothing contained in this Agreement shall
limit or affect the rights of any party hereto to serve process in any other
manner permitted by law or to start legal proceedings relating to any of the
Basic Documents against the Issuer or its property in the courts of any
jurisdiction.

 

Section 8.11. Determination of Adverse Effect. Any determination of an adverse
effect on the interest of the Issuer Secured Parties or the Noteholders shall be
made without consideration of the availability of funds under the Note Policy.

 

Section 8.12. Headings. The headings of articles, sections and paragraphs and
the Table of Contents contained in this Agreement are provided for convenience
only. They form no part of this Agreement and shall not affect its construction
or interpretation.

 

Section 8.13. TRIAL BY JURY WAIVED. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER BASIC DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS TO WHICH IT IS A PARTY, BY AMONG OTHER THINGS, THIS WAIVER.

 

Section 8.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 8.15. Counterparts. This Agreement may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.

 

Section 8.16. Limitation of Liability.

 

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Wilmington Trust Company

 

36



--------------------------------------------------------------------------------

not in its individual capacity but solely in its capacity as Owner Trustee of
the Issuer and in no event shall Wilmington Trust Company in its individual
capacity or, except as expressly provided in the Trust Agreement, as Owner
Trustee have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer. For all purposes
of this Agreement, in the performance of its duties or obligations hereunder or
in the performance of any duties or obligations of the Issuer hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles V, VI and VII of the Trust Agreement.

 

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Bank, National Association, not
in its individual capacity but solely in its capacities as Collateral Agent,
Trustee and Trust Collateral Agent and in no event shall Wells Fargo Bank,
National Association, have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Spread Account
Agreement as of the date set forth on the first page hereof.

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-A-X, as Issuer By:  WILMINGTON
TRUST COMPANY, not in its individual capacity but solely as Owner Trustee on
behalf of the Trust.

By:

 

/s/ Heather L. Williamson

--------------------------------------------------------------------------------

Title:

 

Financial Services Officer

XL CAPITAL ASSURANCE INC., as Insurer

By:

 

/s/ Linda Kobrin

--------------------------------------------------------------------------------

Title:

 

Managing Director

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee, as Trust Collateral Agent
and as Collateral Agent

By:

 

/s/ Marianna C. Stershic

--------------------------------------------------------------------------------

Title:

 

Vice President

 

Accepted and Agreed with respect to Sections 3.06, 4.06 and 4.07:

 

AMERICREDIT FINANCIAL SERVICES, INC.

By:

 

/s/ Susan B. Sheffield

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Structured Finance

 

AmeriCredit Automobile Receivables Trust 2005-A-X

Spread Account Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTICE OF RELATED SERIES

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Office

Facsimile: (612) 667-3464

 

Ladies and Gentlemen:

 

For purposes of the Spread Account Agreement dated as of January 27, 2005 (as
amended, the “Agreement”) among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST
2005-A-X, as issuer, XL CAPITAL ASSURANCE INC., as insurer (the “ Insurer” ),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee, as trust collateral
agent and as collateral agent (in such capacity, the “ Collateral Agent” ), the
Insurer hereby notifies the Collateral Agent that the transaction described
below is a Related Series (as defined in the Agreement).

 

Related Series: [DESCRIBE TRANSACTION]

 

Related Series Collateral Agent: [INSERT NAME AND NOTICE ADDRESS OF RELATED
SERIES COLLATERAL AGENT].

 

Related Series Spread Account Agreement: [Spread Account Agreement dated as of
                    , 20     among the Insurer,                         , as
issuer, and                         , as trustee, trust collateral agent and
collateral agent].

 

This notice is dated as of                     , 20    .

 

XL CAPITAL ASSURANCE INC.

By

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------